Citation Nr: 9920981	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-09 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinea pedis.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
tinea pedis, on the basis that no new and material evidence 
had been submitted to reopen the claim since it had been 
finally denied in a December 1991 rating decision, and which 
denied service connection for pseudofolliculitis barbae.


FINDINGS OF FACT

1.  The veteran was treated during service in July 1976 for 
tinea pedis.

2.  Service connection for tinea pedis was denied in a 
December 1991 rating decision; the veteran failed to perfect 
an appeal to the Board of that decision by filing a timely VA 
Form 9 substantive appeal and the rating decision became 
final.

3.  Since the December 1991 rating decision was issued, the 
veteran has submitted records from the Magnolia Medical 
Clinic, dated from 1991 to 1993, including a statement of A. 
B. Russell, M.D., that the veteran has chronic tinea pedis 
obtained in service from 1975 to 1978, and the veteran 
testified at a December 1993 hearing that he has had a fungus 
between his toes on his feet continuously since service.

4.  The veteran was seen for a rash on his face after shaving 
or pseudofolliculitis barbae on four occasions in service, 
specifically, in November 1975, January 1976, June 1976, and 
September 1976.

5.  In support of his claim for service connection for 
pseudofolliculitis barbae, the veteran has provided records 
from a private physician, Dr. David Campbell, which include 
an April 1980 notation that the veteran was "unable to shave 
because of folliculitis"; records from the Magnolia Medical 
Clinic, dated from 1991 to 1993, which include a July 1992 
notation of history provided by the veteran that his face 
breaks out when shaving intermittently since 1978 and of the 
doctor's diagnosis of "chronic shaving dermatitis face"; 
and his own testimony given at a December 1993 hearing that 
he has had a rash with shaving continuously since service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for tinea pedis, and 
therefore the claim has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

2.  Service connection for tinea pedis is warranted in this 
case.  38 U.S.C.A. §§ 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

3.  Service connection for pseudofolliculitis barbae is 
warranted in this case. 38 U.S.C.A. §§ 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  The corresponding VA 
regulations provides, 

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1997) (final emphasis added).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has stated with regard to the meaning of the portion 
of the regulation that the Board has emphasized above,

Although the regulation does require that 
the new evidence be "so significant that 
it must be considered in order to fairly 
decide the merits of the claim," 
38 C.F.R. § 3.156(a), it is not clear to 
what extent this addresses the final 
ratings decision rather than emphasizes 
the importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356, 1361, 1363 (Fed. Cir. 1998).  
The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the [United 
States] Court of Veterans Appeals [now 
the United States Court of Appeals for 
Veterans Claims] that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, after the Board reopens a claim 
for service connection based on new and material evidence 
under 38 C.F.R. § 3.156(a), the Board must then consider 
whether the claim for service connection is well grounded.  
Hickson v. West, 12 Vet. App. 247, 252 (1999); 38 U.S.C.A. 
§ 5107(a) (West 1991).  The law provides that "a person who 
submits a claim for [VA] benefits . . . shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is generally required.  Id. at 93.

In Caluza v. Brown, the Court held that for a 
service-connected claim to be well grounded, there generally 
must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Brown, 9 Vet. App. 
341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  Where the 
determinative issue is factual rather than one requiring 
medical judgment, lay testimony may constitute sufficient 
evidence to make the claim well grounded.  Grottveit, 5 Vet. 
App. at 93.  Similarly, lay evidence concerning the 
manifestations of a chronic condition during service or 
within a presumption period may suffice.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  When a condition is 
not chronic and there is no medical evidence of a causal 
nexus, continuity of symptomatology, which may be shown by 
medical evidence or lay testimony, would be required.  See 38 
C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997); Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  
In determining whether a claim is well grounded, only the 
evidence in support of the claim is evaluated and that 
evidence is presumed to be credible.  See Elkins, 12 Vet. 
App. at 219.

Tinea Pedis.

The veteran was treated on one occasion in July 1976 in 
service for tinea pedis.  In connection with a claim for 
service connection for tinea pedis made in August 1991, the 
veteran submitted a statement, dated March 1991, from a 
private physician, Lee Thigpen, M.D.:  "The [veteran] 
continues to have problems with tinea pedis between toes of 
both feet."  In addition, the RO obtained the records of 
another private physician, Dr. David Campbell, which showed 
diagnoses of and treatment for tinea pedis in August 1986 and 
March 1991.  Service connection for tinea pedis was denied in 
a December 1991 rating decision.  The veteran failed to 
perfect an appeal to the Board of that decision by filing a 
timely VA Form 9 substantive appeal, and the rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

Since the December 1991 rating decision was issued, the 
veteran has submitted records from the Magnolia Medical 
Clinic, dated from 1991 to 1993, including a July 1992 
statement of A. B. Russell, M.D., that the veteran has 
chronic tinea pedis obtained in service from 1975 to 1978.  
The treatment records from the clinic show tinea unguium in 
April 1991; a fungus of the 4th and 5th toes in July 1992; and 
a fungus of the 5th toe of the curvularia species in 
September 1993.  In addition, the veteran testified at a 
December 1993 hearing that he has had a fungus between his 
toes on his feet continuously since service.

The Board concludes that the evidence submitted since the 
December 1991 rating decision is new and material evidence 
because it bears directly and substantially upon the specific 
matter under consideration, i.e., whether the tinea pedis 
that the veteran had in service is a chronic disorder which 
continues to the present day.  Moreover, the Board concludes 
that the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

With regard to the merits of the claim, the Board notes that, 
although tinea pedis was only treated once in service and was 
not identified as chronic in service, the Board finds the 
July 1992 statement of A. B. Russell, M.D., that the veteran 
has chronic tinea pedis obtained in service from 1975 to 1978 
particularly probative because it reflects the doctor's 
opinion that tinea pedis is chronic and it links the 
veteran's description of his symptoms since service to the 
present diagnosis of chronic tinea pedis.  The Board 
concludes that this evidence meets the criteria for a well 
grounded claim as articulated by the Court in Savage v. 
Gober.  See Savage, 10 Vet. App. at 497-98 (holding that, 
notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present arthritis etiologically to post-service symptoms).  
Moreover, this Board concludes that this evidence, together 
with the veteran's testimony regarding his symptomatology and 
the records of sporadic treatment for fungi of the feet since 
1986, renders the claim meritorious on its own, and service 
connection may be granted for tinea pedis based on the 
evidence in its entirety.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990) (A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation); see Savage, 10 Vet. App. at 495; see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994) for the proposition 
that medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet).

Pseudofolliculitis Barbae.

The veteran was seen for a rash on his face after shaving or 
pseudofolliculitis barbae on four occasions in service, 
specifically, in November 1975, January 1976, June 1976, and 
September 1976.

In support of his claim for service connection for 
pseudofolliculitis barbae, the veteran has provided records 
from a private physician, Dr. David Campbell, which include 
an April 1980 notation that the veteran was "unable to shave 
because of folliculitis"; records from the Magnolia Medical 
Clinic, dated from 1991 to 1993, which include a July 1992 
notation of history provided by the veteran that his face 
breaks out when shaving intermittently since 1978 and of the 
doctor's diagnosis of "chronic shaving dermatitis face"; 
and his own testimony given at a December 1993 hearing that 
he has had a rash with shaving continuously since service.

With regard to the merits of the claim, the Board notes that, 
although pseudofolliculitis barbae was not identified as 
chronic in service, it was treated on several occasions, and 
the Board finds the records of Dr. Campbell, showing 
treatment for pseudofolliculitis barbae in April 1980 and the 
July 1992 notation of history provided by the veteran that 
his face breaks out when shaving intermittently since 1978 
and of the doctor's diagnosis of "chronic shaving dermatitis 
face" particularly probative because it reflects the 
doctor's opinion that pseudofolliculitis barbae is chronic 
and it links the veteran's description of his symptoms since 
service to the present diagnosis of chronic 
pseudofolliculitis barbae.  The Board concludes that this 
evidence meets the criteria for a well grounded claim as 
articulated by the Court in Savage v. Gober.  See Savage, 10 
Vet. App. at 497-98.  Moreover, the Board concludes that this 
evidence renders the claim for service connection  
meritorious on its own, and service connection may be granted 
for pseudofolliculitis barbae based on the evidence in its 
entirety.  Murphy, 1 Vet. App. at 81; see Savage, 10 Vet. 
App. at 495; see also Falzone, 8 Vet. App. at 403 (citing 
Harvey, 6 Vet. App. at 393.  


ORDER

Service connection for tinea pedis is granted.

Service connection for pseudofolliculitis barbae is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

